The plaintiff in error and Harrison Baskin were jointly charged with the possession of two and one-half pints of whisky with the unlawful intent to sell the same. On their trial the jury returned a verdict finding the defendant guilty as charged in the information, assessing her penalty at a fine of $250 and confinement in the county jail for six months. From the judgment entered on the verdict an appeal was taken by filing in this court on March 24, 1924, a petition in error, with case-made. No brief has been filed and no appearance made in behalf of the plaintiff in error in this court.
The errors assigned are that the verdict and judgment are contrary to law and not supported by any competent *Page 58 
evidence, and the court erred in its rulings on the admission and rejection of evidence.
The evidence for the state is uncontradicted, and shows that a deputy sheriff serving a subpœna saw the plaintiff in error with a bottle of whisky in her hand and followed her through the house and saw her place it in the oven of the stove. The officer said, "Well, Phyllis, I caught you with the goods, haven't I?" and she said, "Yes"; he then went with her to her room and found a quart bottle two-thirds full of whisky, saying, "Well, Phyllis, I found some more," and she said, "You sure did."
Several witnesses testified that the place was a resort for the gang and had the reputation of being a place where intoxicating liquors are kept, stored, and sold.
An examination of the record discloses no reversible error. The judgment of conviction is therefore affirmed.